DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inside diameter of the ogive at the end of the tightening process being always constant must be shown or the features canceled from claim 4.  No new matter should be entered.

The drawings are objected to because in Figures 2-4, drawing element 1a should be deleted as 1a is not cited as part of Figures 2-4.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 1 – 1c.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The abstract of the disclosure is objected to because:
Line 3 – legal phraseology should not be used, i.e., “comprising”.
Lines 7-8 – add --wherein-- before “the locking nut”.
Correction is required.  See MPEP § 608.01(b).

The specification is objected to because section titles are missing.  The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

The disclosure is objected to because of the following informalities:
The following reference character shown in the drawings and not mentioned in the description:
Figure 1 – 1c.
Page 6, line 1 – replace “6a” with --6--.
Page 6, line 7 – replace “nuts” with --nut--.
Page 6, line 7 – add --and-- before “the O-ring”.
Page 6, line 16 - replace “cone” with --ogive--.
Page 7, lines 5-6 – delete “since as can be seen from the detail of Figure 4” as Figure 4 does not show the recess 5a.
Page 9, line 14 – delete “1a” after “male threaded end”.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 1 is objected to because of the following informalities:
Line 1 – add a space between “fitting” and “for”.
Correction is required.

Claim 2 is objected to because of the following informalities:
Lines 2-3 – replace “the” before “end” with --an--.
Correction is required.

Claim 4 is objected to because of the following informalities:
Line 2 – replace “the” before “inside” with --an--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-4, the phrase "compression-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " compression-type "), thereby rendering the scope of the claim(s) unascertainable.

Regarding claim 1, the word "particularly" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.

Regarding claim 1, the words "such as" renders the claim indefinite because it is unclear whether the limitations following the words are part of the claimed invention.

Claim 4 recites “wherein at the end of the tightening process the inside diameter of said ogive, when pressure of the locking nut is applied thereto, is always constant.”  It is not clear how the inside diameter of the ogive is “always” constant.  It is further not clear what Applicant is reciting with regard to “always constant”.  Always constant in what way or manner?  As it is not clear what Applicant is trying to claim, Examiner will interpret this claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art Figure 1 of the instant application.

With regard to claim 1, the instant application prior art Figure 1 discloses a compression-type fitting for connecting pipes to hydraulic or pneumatic components or for connecting pipes together, particularly for refrigeration systems, comprising a fitting body (at 1) provided with a male thread (at 1d) adapted to be engaged by a female thread (at 2b) of a locking nut (at 2), an ogive (at 3) being interposed between said locking nut and the fitting body, a sealing gasket (at 4) being provided between said ogive and said fitting body, said ogive being adapted to adhere to the external surface of a pipe to be connected, wherein said locking nut has an internal taper (at 2a) such as to deform, during the tightening action, said ogive and produce a constriction thereof on the pipe to be connected (page 6, lines 24-28 of the instant application).



With regard to claim 3, the instant application prior art Figure 1 discloses wherein said locking nut (at 2), once tightening has occurred, locks against a mechanical abutment (abutment at 1) formed at the body of said fitting.

As best understood by Examiner, with regard to claim 4, the instant application prior art Figure 1 discloses wherein at the end of the tightening process the inside diameter of said ogive, when pressure of the locking nut is applied thereto, is always constant.

Conclusion
Williams, Totani, Hirakawa, Pillard, Ecoff, and Schorn-Gilson are being cited to show examples of compression fittings with a fitting body, a locking nut, an ogive and a seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679